TERESA A. ALEXANDER, CSR, RMR, CRR
                 Official Court Reporter - 146th Judicial District
                                  P.O. Box 962
                                Belton, TX 76513
                                  254/933-5267
                                Fax 254/933-5977
                         TeresaAlexander58@yahoo.com

                                     March 26, 2015


Court of Appeals
Third District of Texas
Mr. Jeffrey D. Kyle, Clerk
P. O. Box 12547
Austin, TX 78711-2547

Re: COA No. 03-14-00808-CV
    TC No. 269,135-B

Style: Rosendo Morales v. Texas Department of Insurance-Division of Workers'
Compensation, and Commissioner Ryan Brannan, in his Official Capacity


Dear Mr. Kyle:

In response to your letter that I received yesterday stating that "The Reporter's
Record was due in this Court on Monday, February 2, 2015, and is overdue," I am
sending this letter to let you know I have looked at the Court's file in our District
Clerk's office. I did make a record on November 21, 2014, in regard to this case, but I
have not been contacted by anyone in regard to the above styled and numbered case
to prepare a record for the appeal, nor have financial arrangements been made,
therefore, I have not prepared a Reporter's Record.

If I can be of further assistance in this matter, please do not hesitate to call or write
me at the above address.



                                  Respectfully submitted,


                                  /s/ Teresa Alexander
                                  Teresa A. Alexander
                                  Official Court Reporter for the 146th District Court
                                  Bell County, Texas